Citation Nr: 0028481	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the appellant's request for a waiver of recovery of 
an overpayment of Department of Veterans Affairs (VA) 
improved disability death pension benefits, calculated in the 
amount of $ 1,311, was timely filed. 



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

The veteran had active service from August 1965 to August 
1969, and he died in August 1976.  The appellant is the 
veteran's child, who began receiving VA death pension 
benefits effective from May 1993. 

This appeal arose from a August 1998 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the appellant's request for waiver of recovery of an 
overpayment of death pension benefits on the basis that the 
appellant did not submit a timely request for waiver of the 
overpayment.  



FINDINGS OF FACT

1.  The appellant was notified in November 1997 of an 
overpayment of death pension benefits and of her appellate 
rights. 

2.  An informal request for waiver of recovery of the 
indebtedness was received by the VA by December 15, 1997, 
within 180 days after the notice of the indebtedness.  



CONCLUSION OF LAW

The request for waiver of overpayment of death pension 
benefits in the amount of $1,311 was timely filed.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered: (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by VA to the debtor, or 
(2) except as otherwise provided herein, if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by VA to the debtor.  The 
180 day period may be extended if the individual requesting a 
waiver demonstrates to the Chairperson of the Committee on 
Waivers and Compromises that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 C.F.R. § 
1.963(b); see also 38 U.S.C.A. § 5302(a).

The record reflects that the appellant was notified in 
November 1997 of overpayment of death pension benefits in the 
amount of $1,311, and of her appellate rights.  She does not 
contend otherwise.  A request for waiver of recovery of the 
indebtedness was received from the appellant in May 1998, 
more than 180 days after notice of the indebtedness.  The 
appellant essentially contends she attempted to resolve this 
matter immediately but was provided incorrect information and 
excess paperwork by the RO which delayed her request for a 
waiver of recovery of the overpayment.  

In support of her contentions the appellant has submitted 
with her Substantive Appeal a copy of a VA Form 20-5655 
(Financial Status Report) dated November 21, 1997 and a copy 
of a letter dated December 15, 1997 from the VA's Debt 
Management Center.  In that letter the Debt Management Center 
acknowledged receiving the appellant's Financial Status 
Report and that it was received in connection with the 
appellant's debt to the VA.

Based on this evidence the Board finds, resolving any 
reasonable doubt in the appellant's favor, that she did 
submit at least an informal claim for a waiver of recovery of 
the overpayment in question within 180 days of the November 
1997 notification letter by submitting a Financial Status 
Report to the Debt Management Center.  The letter from the 
Debt Management Center clearly indicates that the Financial 
Status Report dated November 21, 1997 was received at least 
by the date of the December 15, 1997 letter to the appellant.  
Clearly it was submitted in connection with her debt and as 
indicated in the letter, would only have been submitted "to 
determine eligibility for waiver or compromise."  The 
appellant's statements that she attempted to resolve this 
matter on more than one occasion in a timely manner are 
credible and substantiated by the evidence of record.

Further, the appellant's notation on the letter dated 
December 30th, apparently pursuant to a telephone call to the 
VA, indicates that she was informed that action was being 
suspended for 75 days.  Thus it is possible to construe the 
180 day period to submit a waiver request as beginning after 
the 75 day period has expired, or sometime in early March 
1998.  As such, the request for waiver submitted by the 
appellant in May 1998 would also have been timely.

Therefore, based on the facts and circumstances of this case, 
the Board finds and concludes that the appellant did submit a 
timely request for a waiver of overpayment of death pension 
benefits in the amount of $1,311.  To this extent, the appeal 
is allowed.


ORDER

A request for waiver of recovery of an overpayment of death 
pension benefits in the amount of $1,311 was timely filed, 
and to this extent, the appeal is granted.


REMAND

Given the Board's decision above, that a request for waiver 
of recovery of an overpayment of death pension benefits was 
timely filed, further adjudicative action on the part of the 
RO is necessary.  In this regard the RO has not adjudicated 
the appellants request for a waiver of a recovery of the 
overpayment on the merits.  For the Board to do so, as an 
initial matter, would no doubt prejudice the appellant and 
potentially constitute a denial of due process.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should adjudicate on the merits 
the appellant's request for a waiver of 
recovery of an overpayment of death 
pension benefits in the amount of $1,311.  
The appellant should be notified of the 
decision and of her appellate rights.  If 
the decision is unfavorable and a Notice 
of Disagreement is received, as well as a 
Substantive Appeal after the issuance of 
a Statement of the Case, the case should 
be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

